Citation Nr: 1523173	
Decision Date: 06/02/15    Archive Date: 06/16/15

DOCKET NO.  13-18 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to an initial higher rating in excess of 10 percent for left knee osteochondritis dissecans with osteoarthritis, status post open allograft osteochondral transfer, arthroscopy, and medial meniscectomy (left knee osteochondritis dissecans with osteoarthritis).

2.  Entitlement to an initial higher rating in excess of 10 percent for left knee instability associated with left knee osteochondritis dissecans with osteoarthritis, status post open allograft osteochondral transfer, arthroscopy, and medial meniscectomy (left knee instability).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Steven D. Najarian, Associate Counsel
INTRODUCTION

The Veteran served on active duty from March 1988 to January 1994 and from August 2005 to December 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of September 2009 and December 2013 by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

The Board has reviewed the Veteran's claims folder as well as the record maintained in the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).

The issue of entitlement to an increased rating for the right ankle recurrent sprain with peroneal tendinopathy, subtalar arthritis, instability, and functional leg length discrepancy has been raised by the record in a filing of June 25, 2013, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over the matter, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran was last afforded a VA examination of his left knee in April 2013.  In August 2013, the RO issued a supplemental statement of the case (SSOC) that continued a 10 percent rating for the Veteran's service-connected disability of left knee osteochondritis dissecans with osteoarthritis.  In December 2013, the RO issued an SSOC that continued a 10 percent rating for the Veteran's service-connected disability of left knee instability.

Following the issuance of these SSOCs, the Veteran has alleged that both conditions have worsened.  Specifically, a May 2015 filing by the Veteran's representative stated, "[The Veteran's] disabilities, left knee, have continued to worsen in severity." 

In light of the foregoing, the Board finds that a contemporaneous VA examination is needed to ascertain the current severity of the Veteran's service-connected left knee disabilities.  See Snuffer v. Gober, 10 Vet. App. 400 (1997) (holding that a veteran is entitled to a new VA examination if evidence suggests that the condition has worsened since the last examination); Littke v. Derwinski, 1 Vet. App. 90, 92 (1990) (holding that VA's duty to assist includes conducting a contemporaneous medical examination, especially if a service-connected disability has allegedly become worse).

Accordingly, the case is REMANDED for the following action:


1. Obtain the Veteran's updated VA treatment records and associate them with the Veteran's claims folder.

2. Thereafter, schedule the Veteran for a VA examination to determine the current nature, extent, and severity of his service-connected disabilities of 1) left knee osteochondritis dissecans with osteoarthritis status post open allograft osteochondral transfer, arthroscopy, and medial meniscectomy and 2) left knee instability associated with left knee osteochondritis dissecans with osteoarthritis, status post open allograft osteochondral transfer, arthroscopy, and medial meniscectomy.

The claims folder is to be provided to the examiner for review in conjunction with the examination.  The examiner should note whether the Veteran's claims folder was reviewed.

The examiner's report should fully set forth all current complaints and pertinent clinical findings, and the examiner should comment on any functional loss due to weakened movement, excess fatigability, incoordination, or pain on use.  The examiner's report must include a description of the above factors that pertain to functional loss due to the left knee disability that develops on use.  The examiner should also provide information as to whether pain or other manifestations occurring during flare-ups or with repeated use could significantly limit functional ability of the affected part.  The examiner should portray the degree of any additional range-of-motion loss due to pain on use or during flare-ups.  If such is not feasible, the examiner should explain why.

The examiner must provide information concerning the severity of any recurrent subluxation and the lateral instability of the left knee.

3. Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development deemed appropriate.  Then readjudicate the claims on appeal.  If any of the sought benefits remain denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative with the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).







